NUMBER 13-08-00629-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE BILLY J. BASHAM



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion (1) Per Curiam 


	 Relator, Billy J. Basham, filed a petition for writ of mandamus on August 11, 2008,
seeking relief from an order directing the withdrawal of funds from relator's inmate trust
account. (2)  The Court, having examined and fully considered the petition for writ of
mandamus, is of the opinion that relator has not shown himself entitled to the relief sought. 
Mandamus relief is proper only to correct a clear abuse of discretion when there is no
adequate remedy by appeal.  See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  The relator has
the burden of establishing both prerequisites to mandamus relief.  In re CSX Corp., 124
S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).  This burden is a heavy one.  See In re
Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998)
            In the instant case, relator has failed to meet this burden.  The petition for writ of
mandamus and accompanying documents do not establish a clear abuse of discretion by
the trial court.  See generally Tex. R. App. P. 52.3(h), 52.3(k), 52.7.  Moreover, relator has
not demonstrated that he lacks an adequate remedy by appeal.  See In re Johnson, No.
AP-75,898, slip. op. ¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at
http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17534; Reed v. State, No. 04-07-00004-CV, 2008 Tex. App. LEXIS 5085, at *20 (Tex.
App.-San Antonio July 9, 2008, no pet.) (op.); Abdullah v. State, 211 S.W.3d 938, 940-41
(Tex. App.-Texarkana 2007, no pet.).
	Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a). 
								PER CURIAM


Memorandum Opinion delivered and 
filed this 13th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This cause was originally docketed in this Court as a criminal matter.  See In re Basham, No. 13-08-00478-CR, 2008 Tex. App. LEXIS ___, at *1 (Tex. App.-Corpus Christi Nov. __, 2008, orig. proceeding) (per
curiam) (mem. op.).